Exhibit 10.1

AMENDMENT NO. 1 TO CREDIT AGREEMENT

AMENDMENT NO. 1 TO CREDIT AGREEMENT, dated as of March 28, 2013 (this
“Amendment”), among DUCOMMUN INCORPORATED, a Delaware corporation (the
“Borrower”), the Subsidiary Guarantors (such term and each other capitalized
term used but not defined herein having the meaning given to it in the Credit
Agreement defined below), the Additional B-1 Lender (as defined below), each
Lender that has become a party hereto by executing and delivering a Consent as
referred to below, UBS AG, STAMFORD BRANCH, as Administrative Agent and
Collateral Agent (in such capacities, the “Administrative Agent”), Swingline
Lender and Issuing Bank.

WHEREAS, the Borrower, the Subsidiary Guarantors, each lender from time to time
party thereto (the “Lenders”), the Administrative Agent and certain other
parties have entered into a Credit Agreement, dated as of June 28, 2011 (as
amended, restated, supplemented and otherwise modified from time to time, the
“Credit Agreement”);

WHEREAS, pursuant to and in accordance with Section 10.02 of the Credit
Agreement, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as provided herein to (a) provide for a new
tranche of Term Loans (the “Term B-1 Loans”), which Term B-1 Loans would
refinance (the “Refinancing”) all of the Term Loans outstanding under the Credit
Agreement immediately prior to the effectiveness of this Amendment
(collectively, the “Existing Term Loans”) and which Term B-1 Loans would have
the same terms as the Existing Term Loans under the Credit Agreement, except as
modified hereby, and (b) reduce the interest rate applicable to the Revolving
Loans and the Term Loans;

WHEREAS, upon the effectiveness of the Amendment, each Term Loan Lender that
shall have executed and delivered to the Administrative Agent a Consent to
Amendment No. 1, substantially in the form attached hereto as Exhibit A (a
“Consent”), and shall have selected the “Cashless Settlement Option” (as
described therein) (each such Term Loan Lender, a “Cashless Option Lender”),
shall be deemed to have exchanged and converted all of its Existing Term Loans
into a like principal amount of Term B-1 Loans (or such lesser amount as the
Administrative Agent may allocate) on the Amendment No. 1 Effective Date (as
defined below), and such exchanged Existing Term Loans shall no longer be deemed
to be outstanding under the Credit Agreement, as amended by this Amendment,
after the Amendment No. 1 Effective Date;

WHEREAS, if not all Existing Term Loans are exchanged for and converted into
Term B-1 Loans as described in the foregoing recital, then the Additional Term
B-1 Loan Lender (as defined below) has agreed to make an additional Term B-1
Loan in a principal amount equal to the principal amount of any Existing Term
Loans that were not exchanged for and converted into Term B-1 Loans on the
Amendment No. 1 Effective Date, and the proceeds of such additional Term B-1
Loan shall be applied to repay in full all such Existing Term Loans which were
not exchanged and converted;

WHEREAS, upon the effectiveness of the Amendment, (a) each Term Loan Lender that
shall have executed and delivered to the Administrative Agent a Consent and
shall have selected the “Post-Closing Settlement Option” (as described therein)
(each such Lender, a “Post-Closing Settlement Lender”), and (b) each Term Loan
Lender that shall not have executed



--------------------------------------------------------------------------------

and delivered a Consent, in each case, shall have all of its Existing Term Loans
repaid in full, and such repaid Existing Term Loans shall no longer be deemed to
be outstanding under the Credit Agreement, as amended by this Amendment, after
the Amendment No. 1 Effective Date;

WHEREAS, upon the effectiveness of the Amendment, the Borrower shall pay to each
Term Loan Lender all accrued and unpaid interest (and any other amounts payable
to such Lender pursuant to Section 2.13 of the Credit Agreement) on all of the
Existing Term Loans held by such Lender under the Credit Agreement (whether such
Existing Term Loans are exchanged at the election of a Cashless Option Lender,
or are repaid at the election of a Post-Closing Settlement Lender or otherwise)
to, but not including, the Amendment No. 1 Effective Date;

WHEREAS, after giving effect to the exchange of Existing Term Loans into Term
B-1 Loans and the borrowing of additional Term B-1 Loans to repay in full any
Existing Term Loans which were not converted into Term B-1 Loans on the
Amendment No. 1 Effective Date, the Borrower, the Administrative Agent and the
Lenders wish to make certain other amendments to the Credit Agreement pursuant
to Section 10.02 of the Credit Agreement;

WHEREAS, each Revolving Lender shall have consented to the terms and conditions
of this Amendment, including, without limitation, the reduction of the interest
rates applicable to Revolving Loans effected hereby, by executing and delivering
to the Administrative Agent a Consent;

WHEREAS, UBS Securities LLC, Credit Suisse Securities (USA) LLC, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Wells Fargo Securities, LLC will act as
joint lead arrangers and joint bookrunners under the Amendment, and Credit
Suisse Securities (USA) LLC will act as syndication agent under the Amendment;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendments to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 1 Effective Date (as defined below), hereby amended as
follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in appropriate alphabetical order:

“Additional Term B-1 Joinder Agreement” shall mean the Joinder Agreement, dated
the Amendment No. 1 Effective Date, by and among the Borrower, the
Administrative Agent and the Additional Term B-1 Lenders.

“Additional Term B-1 Lender” shall mean each Person identified as such in the
Additional Term B-1 Joinder Agreement.

“Amendment No. 1” shall mean Amendment No. 1 to Credit Agreement, dated as of
the Amendment No. 1 Effective Date, by and among the Borrower, the other Loan
Parties, the Lenders party thereto, the Administrative Agent and the Collateral
Agent.

 

-2-



--------------------------------------------------------------------------------

“Amendment No. 1 Consenting Term Loan Lender” shall mean each Term Loan Lender
that became a party to Amendment No. 1 by executing and delivering a Consent to
Amendment No. 1, substantially in the form attached as an exhibit to Amendment
No. 1, and which selected the “Cashless Settlement Option” (as described
therein).

“Amendment No. 1 Effective Date” shall mean March 28, 2013.

“Amendment No. 1 Arrangers” shall mean each of UBS Securities LLC, Credit Suisse
Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Wells Fargo Securities, LLC.

“Amendment No. 1 Syndication Agent” shall mean Credit Suisse Securities (USA)
LLC.

“Converted Existing Term Loan” shall mean each Existing Term Loan (or such
lesser amount as the Administrative Agent may allocate) held by an Amendment
No. 1 Consenting Term Loan Lender on the Amendment No. 1 Effective Date
immediately prior to the extension of the Term B-1 Loans on the Amendment No. 1
Effective Date.

“Existing Term Loans” shall mean the Term Loans made on the Closing Date by a
Lender to the Borrower pursuant to Section 2.01(a) and repaid in full with the
proceeds of the Term B-1 Loans on the Amendment No. 1 Effective Date.

“Term B-1 Loan Commitment” shall mean, (a) with respect to an Amendment No. 1
Consenting Term Loan Lender, the agreement of such Lender to exchange such
Lender’s Existing Term Loans for Term B-1 Loans on the Amendment No. 1 Effective
Date in a principal amount equal to the principal amount of such Amendment No. 1
Consenting Term Loan Lender’s Converted Existing Term Loan immediately prior to
such conversion (or such lesser amount as the Administrative Agent may
allocate), and (b) with respect to each Additional Term B-1 Lender, the
commitment, if any, of such Lender to make a Term B-1 Loan hereunder on the
Amendment No. 1 Effective Date in the amount set forth in the Additional Term
B-1 Joinder Agreement.

“Term B-1 Loans” shall mean the Term B-1 Loans made by a Lender to the Borrower
on the Amendment No. 1 Effective Date pursuant to Section 2.01(a) and Amendment
No. 1. The Term B-1 Loans shall not be deemed to be Incremental Term Loans.

(b) The definition of “Adjusted LIBOR Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting “1.25%” therefrom and replacing
it with “1.00%”.

 

-3-



--------------------------------------------------------------------------------

(c) The definition of “Alternate Base Rate” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting “2.25%” therefrom and replacing
it with “2.00%”.

(d) The definition of “Applicable Margin” set forth in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting “3.25%” from clause (a) of
such definition and replacing it with “2.75%”, and (ii) deleting “4.25%” from
clause (b) of such definition and replacing it with “3.75%”.

(e) The definition of “Class” set forth in Section 1.01 of the Credit Agreement
is hereby amended by inserting immediately after “Term Loan Commitment,” the
following: “Term B-1 Loan Commitment,”.

(f) The definition of “Commitment” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting immediately after “Term Loan
Commitment” the following: “, Term B-1 Loan Commitment”.

(g) The definition of “Lenders” set forth in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (a) of such
definition in its entirety to read as follows: “(a) the financial institutions
that have become party hereto pursuant to a Lender Addendum, the Additional Term
B-1 Joinder Agreement or Increase Joinder and”.

(h) The definition of “Loan Documents” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting immediately following the first comma
in the first line thereof “Amendment No. 1,”.

(i) The definition of “Repricing Transaction” set forth in Section 1.01 of the
Credit Agreement is hereby amended by amending and restating such definition in
its entirety to read as follows:

“ “Repricing Transaction” shall mean the refinancing or repricing by Borrower of
any of the Term B-1 Loans under this Agreement (x) with the proceeds of any
Indebtedness (including, without limitation, any new or additional term loans
under this Agreement) or (y) in connection with any amendment to this Agreement,
in either case, (i) having or resulting in an effective interest rate or
weighted average yield (to be determined at the sole discretion of the
Administrative Agent, after giving effect to margins, upfront or similar fees or
original issue discount shared with all lenders or holders thereof, but
excluding the effect of any arrangement, structuring, syndication or other fees
payable in connection therewith that are not shared with all lenders or holders
thereof) as of the date of such refinancing that is, or could be by the express
terms of such Indebtedness (and not by virtue of any fluctuation in Adjusted
LIBOR Rate or Alternate Base Rate, but including by virtue of any LIBOR floor or
Alternate Base Rate floor), less than the effective interest rate for, or
weighted average yield of (to be determined at the sole discretion of the
Administrative Agent, on the same basis as above), such Term B-1 Loans as of the
date of such repricing and (ii) in the case of any refinancing of all or any
portion of the Term B-1 Loans, any outstanding amount of Term B-1 Loans is
prepaid or repaid with the proceeds of such Indebtedness.”

 

-4-



--------------------------------------------------------------------------------

(j) The definition of “Term Loan Lender” set forth in Section 1.01 of the Credit
Agreement is hereby amended by inserting immediately after “Term Loan
Commitment” the following: “, Term B-1 Loan Commitment”.

(k) The definition of “Term Loans” set forth in Section 1.01 of the Credit
Agreement is hereby amended by deleting therefrom “Section 2.01(a)(i)” and
replacing it with “Section 2.01(a)”.

(l) Section 2.01 of the Credit Agreement is hereby amended by:

(i) amending and restating clause (a) of such subsection in its entirety to read
as follows:

“(a) (i) to make a Term Loan to Borrower on the Closing Date in the principal
amount not to exceed its Term Loan Commitment; (ii) to exchange and convert the
Converted Existing Term Loans of each Amendment No. 1 Consenting Term Loan
Lender into Term B-1 Loans of such Amendment No. 1 Consenting Term Loan Lender
as of the Amendment No. 1 Effective Date in the principal amount not to exceed
its Term B-1 Loan Commitment; and (iii) in the case of any Additional Term B-1
Lender, to make a Term B-1 Loan to Borrower on the Amendment No. 1 Effective
Date in the principal amount not to exceed its Term B-1 Loan Commitment; and”;
and

(ii) inserting the following as a new subsection (d) thereof:

“(d) The Term B-1 Loans shall have the same terms as the Existing Term Loans as
set forth in the Credit Agreement and the Loan Documents before giving effect to
Amendment No. 1, except as modified by Amendment No. 1; it being understood that
the Term B-1 Loans (and all principal, interest and other amounts in respect
thereof) will constitute “Obligations” under the Credit Agreement and the other
Loan Documents and shall have the same rights and obligations under the Credit
Agreement and Loan Documents as the Existing Term Loans prior to the Amendment
No. 1 Effective Date, except as expressly modified by Amendment No. 1.”

(m) Section 2.03 of the Credit Agreement is hereby amended by (i) deleting the
“or” immediately preceding clause (ii) of such Section and replacing it with a
“,”, and (ii) inserting immediately after clause (ii) of such Section the
following: “or (iii) in the case of Borrowings on the Amendment No. 1 Effective
Date, such shorter period as to which the Administrative Agent may consent”.

(n) Section 2.06 of the Credit Agreement is hereby amended by inserting the
following as a new subsection (f):

“(f) Interest Payable on Amendment No. 1 Effective Date. Notwithstanding
anything herein to the contrary, accrued and unpaid interest on each Existing
Term Loan shall be due and payable on the Amendment No. 1 Effective Date.”

(o) Section 2.07(a) of the Credit Agreement is hereby amended by inserting
immediately after the first sentence of such subsection the following sentence:
“The Term B-1 Loan Commitments shall automatically terminate at 5:00 p.m., New
York City time, on the Amendment No. 1 Effective Date.”

 

-5-



--------------------------------------------------------------------------------

(p) Section 2.10(j) of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety to read as follows:

“(j) Prepayment Premium. In the event that, within one year of the Amendment
No. 1 Effective Date, (x) Borrower makes any prepayment of Term B-1 Loans in
connection with any Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction, Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Loan Lenders, (I) in the case of clause (x), a prepayment premium of 1% of the
amount of the Term B-1 Loans being prepaid and (II) in the case of clause (y), a
payment equal to 1% of the aggregate amount of the applicable Term B-1 Loans
outstanding immediately prior to such amendment.”

(q) Section 2.10 of the Credit Agreement is hereby amended by inserting the
following as a new subsection (k):

“(k) Prepayments on the Amendment No. 1 Effective Date. The Borrower shall
prepay all Existing Term Loans that are not Converted Existing Term Loans on the
Amendment No. 1 Effective Date together with (i) accrued interest to the extent
required by Section 2.06 and (ii) any amounts payable as provided in
Section 2.13.”

(r) Section 3.12 of the Credit Agreement is hereby amended by (i) deleting the
“and” appearing immediately before clause (c) of such Section and replacing it
with a “,” and (ii) inserting the following immediately after clause (c) of such
Section: “and (d) the Term B-1 Loans made on the Amendment No. 1 Effective Date
to repay the Existing Term Loans”.

(s) Section 9.09 of the Credit Agreement is hereby amended by inserting “the
Amendment No. 1 Arrangers, the Amendment No. 1 Syndication Agent,” immediately
after “the Joint Lead Arrangers,”.

(t) Section 10.04(b)(ii)(A) of the Credit Agreement is hereby amended by
inserting immediately after “Term Loan Commitments” the following: “and/or Term
B-1 Loan Commitments”.

(u) Exhibit B (Form of Assignment and Assumption) to the Credit Agreement is
hereby amended by amending and restating such Exhibit in its entirety as set
forth on Exhibit B hereto.

(v) On and after the Amendment No. 1 Effective Date, unless the context shall
otherwise require, each reference in the Credit Agreement or any other Loan
Document to (a) “Term Loan Lender” shall be deemed to include the Lenders
holding Term B-1 Loans contemplated hereby, and (b) “Term Loans” shall be deemed
to include the Term B-1 Loans contemplated hereby. As of the Amendment No. 1
Effective Date, immediately after giving effect to the Amendment (after giving
effect to any principal amortization payments made on or prior to the Amendment
No. 1 Effective Date), the aggregate outstanding principal of amount of “Term
Loans” is $162,625,000.00.

 

-6-



--------------------------------------------------------------------------------

Section 2. Representations and Warranties, No Default. The Borrower hereby
represents and warrants that as of the Amendment No. 1 Effective Date (as
defined below), and after giving effect to this Amendment:

(a) Except with respect to the Missouri Loan Parties (as defined below), this
Amendment has been duly authorized by all necessary corporate or limited
liability company action of each Loan Party party hereto, has been executed and
delivered by each Loan Party party hereto and constitutes, and the Credit
Agreement as amended hereby will constitute, its legal, valid and binding
obligation, enforceable against each Loan Party party hereto in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

(b) No Default or Event of Default has occurred and is continuing.

(c) All representations and warranties made by any Loan Party contained in the
Credit Agreement or in the other Loan Documents are true and correct in all
material respects (except (i) that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects (subject to such “materiality” or
“Material Adverse Effect” qualifier and (ii) with respect to the representations
and warranties in Sections 3.01 and 3.02 of the Credit Agreement, solely to the
extent of the Missouri Loan Parties’ failure to be in good standing as of the
date hereof)) on the date hereof with the same effect as though such
representations and warranties made on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties were true and correct in all
material respects as of such earlier date.

(d) Immediately after the consummation of the Refinancing to occur on the
Amendment No. 1 Effective Date and immediately following the making of each Term
B-1 Loan and after giving effect to the application of the proceeds of each Term
B-1 Loan, (a) the fair value of the assets of each Loan Party (individually and
on a consolidated basis with its Subsidiaries), at a fair valuation, will exceed
its debts and liabilities, subordinated, contingent or otherwise; (b) the
present fair saleable value of the property of each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be greater than the amount
that will be required to pay the probable liability of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) each Loan Party (individually and
on a consolidated basis with its Subsidiaries) will be able to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) each Loan Party (individually
and on a consolidated basis with its Subsidiaries) will not have unreasonably
small capital with which to conduct its business in which it is engaged as such
business is now conducted and is proposed to be conducted following the
Amendment No. 1 Effective Date. For purposes of this representation, the amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability, and any
subrogation and/or contribution rights will be considered in determining the
amount of such liability.

 

-7-



--------------------------------------------------------------------------------

Section 3. Effectiveness. This Amendment shall become effective on the date
(such date, the “Amendment No. 1 Effective Date”) that the following conditions
have been satisfied:

(i) Consents. The Administrative Agent shall have received executed
(a) signature pages hereto from each Loan Party, the Administrative Agent, the
Swingline Lender, each Issuing Bank and the Additional Term B-1 Lender, and
(b) a Consent hereto from (1) Lenders constituting the Required Lenders (it
being understood that all Term Loan Lenders executing a Consent and the
Additional Term B-1 Lender shall constitute all of the Term Loan Lenders party
to the Credit Agreement upon the effectiveness of the Amendment) and (2) each
Revolving Lender;

(ii) Additional Term B-2 Joinder Agreement. The Administrative Agent, the
Borrower and each Additional Term B-1 Lender shall have entered into the
Additional Term B-1 Joinder Agreement;

(iii) Borrowing Request. The Administrative Agent shall have received a fully
executed Borrowing Request from the Borrower pursuant to Section 2.03 of the
Credit Agreement with respect to the Term B-1 Loans.

(iv) Term B-1 Loans. Each Additional Term B-1 Lender shall have made Term B-1
Loans in an amount equal to such Additional Term B-1 Lender’s Term B-1
Commitment;

(v) Existing Term Loans Prepayment. The Borrower shall prepay all Existing Term
Loans that are not Converted Existing Term Loans on the Amendment No. 1
Effective Date together with (a) accrued interest to the extent required by
Section 2.06 of the Credit Agreement, and (b) any amounts payable as provided in
Section 2.13 of the Credit Agreement;

(vi) Converted Existing Term Loans. (a) The Borrower shall pay to each Lender
that holds a Converted Existing Term Loan on the Amendment No. 1 Effective Date,
with respect to such Converted Existing Term Loan, accrued interest to the
extent required by Section 2.06 of the Credit Agreement and (b) each Amendment
No. 1 Consenting Term Loan Lender and Additional Term B-1 Lender consents to an
initial Interest Period of one month with respect to Term B-1 Loans that
comprise a Eurodollar Borrowing commencing from the Amendment No. 1 Effective
Date;

(vii) Fees. All fees and out-of-pocket expenses (including of the Administrative
Agent and the Amendment No. 1 Arrangers) required to be paid or reimbursed by
the Borrower on the Amendment No. 1 Effective Date to the extent invoiced on or
before the Business Day prior to the Amendment No. 1 Effective Date shall have
been paid or reimbursed;

 

-8-



--------------------------------------------------------------------------------

(viii) Legal Opinions. The Administrative Agent shall have received favorable
legal opinions of (i) Gibson, Dunn & Crutcher LLP, special counsel to the Loan
Parties, and (ii) each local counsel listed on Schedule 3(viii) hereto, in each
case covering such matters as the Administrative Agent may reasonably request
and otherwise reasonably satisfactory to the Administrative Agent;

(ix) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that (a) all representations and warranties made by
any Loan Party contained in the Credit Agreement or in the other Loan Documents
are true and correct in all material respects (except (i) that any
representation and warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct in all respects
(subject to such “materiality” or “Material Adverse Effect” qualifier) and
(ii) with respect to the representations and warranties in Sections 3.01 and
3.02 of the Credit Agreement, solely to the extent of the Missouri Loan Parties’
failure to be in good standing as of the date hereof) on the date hereof with
the same effect as though such representations and warranties had been made on
and as of the Amendment No. 1 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and (b) no Default or Event of Default has
occurred and is continuing;

(x) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in substance reasonably satisfactory to the Administrative
Agent, dated the Amendment No. 1 Effective Date and signed by the chief
financial officer of the Borrower, as to the solvency of each of the Loan
Parties after giving effect to the Refinancing;

(xi) Closing Certificates. The Administrative Agent shall have received a
certificate of the secretary or assistant secretary of each Loan Party dated as
of the Amendment No. 1 Effective Date, certifying (A) that attached thereto is a
true and complete copy of each Organizational Document of such Loan Party
certified (to the extent applicable) as of a recent date by the Secretary of
State of the state of its organization (or that there have been no changes to
the Organizational Documents of such Loan Party, including all amendments
thereto, that were delivered to the Administrative Agent on the Closing Date),
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect and (C) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party (together with a certificate of another
officer as to the incumbency and specimen signature of the secretary or
assistant secretary executing the certificate); and

 

-9-



--------------------------------------------------------------------------------

(xii) USA PATRIOT Act. The Administrative Agent and the Lenders shall have
received from the Borrower and each of the Guarantors, at least five
(5) Business Days prior to the Amendment No. 1 Effective Date, all documentation
and other information that may be required by the Lenders in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations, including the information and any documentation required under
Section 10.13 of the Credit Agreement.

Section 4. Post-Closing Covenants.

(a) Within 30 days after the Amendment No. 1 Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the Loan Parties
will deliver, or cause to be delivered, to the Administrative Agent:
(i) evidence in form and substance satisfactory to the Administrative Agent that
LaBarge Electronics, Inc. and LaBarge Acquisition Company, Inc., each a Missouri
corporation (collectively, the “Missouri Loan Parties”), are in good standing
under the laws of the State of Missouri, including certificates of good standing
issued as of a recent date and certified by the Secretary of State of the State
of Missouri; (ii) a duly-executed reaffirmation agreement, in form and substance
satisfactory to the Administrative Agent, pursuant to which each Missouri Loan
Parties shall reaffirm its Guarantee of the Secured Obligations, all Liens
granted in favor of the Administrative Agent, and all of its obligations under
the Loan Documents; and (iii) legal opinions of (A) Gibson, Dunn & Crutcher LLP,
special counsel to the Missouri Loan Parties, and (B) Armstrong Teasdale LLP,
Missouri local counsel to the Missouri Loan Parties, in each case covering such
matters as the Administrative Agent may reasonably request and which are
otherwise reasonably satisfactory to the Administrative Agent.

(b) Within 90 days after the Amendment No. 1 Effective Date (or such later date
as the Administrative Agent may agree in its sole discretion), the Loan Parties
will take any actions deemed reasonably advisable (including based on the advice
of counsel (which may be counsel to a Loan Party)) by the Administrative Agent
due to this Amendment to preserve or continue the perfection of liens and
security interests granted prior to the date hereof securing the Secured
Obligations, including without limitation any amendments to real property
mortgages, date-down or modification endorsements to the title policies insuring
such mortgages (to the extent available in the applicable jurisdictions at
commercially reasonable rates) and/or title searches, and opinions of counsel
with respect thereto, so long as in the reasonable opinion of the Administrative
Agent and the Borrower, the costs of taking such actions shall not be excessive
in view of the benefits to be obtained by the Lenders therefrom.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

-10-



--------------------------------------------------------------------------------

Section 7. Effect of Amendment. Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders or the
Administrative Agent, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document. Except as expressly set forth
herein, each and every term, condition, obligation, covenant and agreement
contained in the Credit Agreement or any other Loan Document is hereby ratified
and re-affirmed in all respects and shall continue in full force and effect and
each Loan Party reaffirms its obligations under the Loan Documents to which it
is party and the grant of its Liens on the Collateral made by it pursuant to the
Security Documents. The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein or as provided in the exhibits
hereto, operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, or constitute a waiver of
any provision of any of the Loan Documents. This Amendment shall not extinguish
the obligations for the payment of money outstanding under the Credit Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement, which shall remain in full
force and effect, except to any extent modified hereby or as provided in the
exhibits hereto. Nothing implied in this Amendment or in any other document
contemplated hereby shall be construed as a release or other discharge of any of
the Loan Parties from the Loan Documents. This Amendment shall constitute a Loan
Document for purposes of the Credit Agreement and from and after the Amendment
No. 1 Effective Date, all references to the Credit Agreement in any Loan
Document and all references in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or words of like import referring to the Credit Agreement,
shall, unless expressly provided otherwise, refer to the Credit Agreement as
amended by this Amendment. Each of the Loan Parties hereby consents to this
Amendment and confirms that all obligations of such Loan Party under the Loan
Documents to which such Loan Party is a party shall continue to apply to the
Credit Agreement as amended hereby.

Section 8. Consents. For purposes of Section 10.04 of the Credit Agreement, the
Borrower hereby consents to any assignee of the Amendment No. 1 Arrangers, UBS
AG, Stamford Branch, or any of their respective Affiliates becoming a Lender
under the Credit Agreement in connection with the initial syndication of the
Term B-1 Loans to the extent the inclusion of such assignee in the syndicate had
been disclosed by UBS Securities LLC or any of its Affiliates to, and agreed to
by, the Borrower prior to the Amendment No. 1 Effective Date.

Section 9. Applicable Law; Jurisdiction; Consent to Service of Process. This
Amendment shall be construed in accordance with and governed by the laws
applicable to contracts entered into and to be performed in the State of New
York, without regard to conflicts of law principles that would require the
application of the laws of another jurisdiction. Each of the parties hereto
agree that the provisions of Section 10.09 of the Credit Agreement are
incorporated by reference herein, mutatis mutandis.

Section 10. Waiver of Jury Trial. Each Loan Party hereby waives, to the fullest
extent permitted by applicable Requirements of Law, any right it may have to a
trial by jury in any legal proceeding directly or indirectly arising out of or
relating to this Amendment, any other Loan Document or the transactions
contemplated hereby (whether based on contract, tort or any other theory). Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other parties hereto have been induced to enter
into this Amendment by, among other things, the mutual waivers and
certifications in this Section.

 

-11-



--------------------------------------------------------------------------------

Section 11. Reaffirmation. Each of the Borrower and each other Loan Party hereby
(i) acknowledges and agrees that the Term B-1 Loans are Term Loans and the
Lenders holding Term B-1 Loans under the Credit Agreement as amended by this
Amendment are Term Loan Lenders, and that all of its obligations under the
Credit Agreement and the other Loan Documents to which it is a party are
reaffirmed and remain in full force and effect on a continuous basis,
(ii) reaffirms each Lien granted by each Loan Party party hereto to the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Parties (including the Lenders holding Term B-1 Loans under the Credit Agreement
as amended by this Amendment) and reaffirms the Guarantees made pursuant to the
Credit Agreement and any other guarantees of the Obligations, (iii) acknowledges
and agrees that the grants of security interests by and the Guarantees of the
Loan Parties delivered in connection with the Credit Agreement and the other
Loan Documents and any other guarantees of the Obligations are, and shall
remain, in full force and effect after giving effect to this Amendment,
(iv) agrees that the Obligations include, among other things and without
limitation, the prompt and complete payment and performance by the Borrower when
due and payable (whether at the stated maturity, by acceleration or otherwise)
of principal and interest on, and premium (if any) on, the Term B-1 Loans under
the Credit Agreement as amended by this Amendment, (v) agrees that the
obligations secured by each Security Document shall be deemed to include all new
obligations of any Loan Party under the Loan Documents arising pursuant to this
Amendment, and (vi) agrees that the Guarantees and any other guarantees of the
Obligations shall extend to all new obligations of any Loan Party under the Loan
Documents arising pursuant to this Amendment.

[Remainder of page intentionally left blank; signature pages follow]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

DUCOMMUN INCORPORATED,

a Delaware corporation,

as the Borrower

By:   /s/ Joseph Bellino   Name: Joseph Bellino  

Title: Vice President and Chief Financial

          Officer

 

CMP DISPLAY SYSTEMS, INC.,

        a California corporation

DUCOMMUN AEROSTRUCTURES, INC.,

        a Delaware corporation

DUCOMMUN LABARGE TECHNOLOGIES,

        INC., an Arizona corporation

MILTEC CORPORATION,

        an Alabama corporation

DUCOMMUN AEROSTRUCTURES NEW

        YORK, INC., a New York corporation

DUCOMMUN LABARGE TECHNOLOGIES,

        INC., a Delaware corporation

LABARGE/STC, INC.,

        a Texas corporation

LABARGE ELECTRONICS, INC.,

        a Missouri corporation

LABARGE ACQUISITION COMPANY, INC.,

        a Missouri corporation

each as a Guarantor By:   /s/ Joseph Bellino   Name: Joseph Bellino   Title:
Vice President

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

COMPOSITE STRUCTURES, LLC,

        a Delaware limited liability company

DUCOMMUN AEROSTRUCTURES MEXICO,

        LLC, a Delaware limited liability company

each as a Guarantor By:   Ducommun AeroStructures, Inc., its Sole Member By:  
/s/ Joseph Bellino   Name: Joseph Bellino   Title: Vice President

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Administrative Agent, Collateral Agent, Issuing

Bank, and Additional Term B-1 Lender

By:   /s/ Lana Gifas   Name: Lana Gifas  

Title: Director

          Banking Products Services, US

By:   /s/ Joselin Fernandes   Name: Joselin Fernandes  

Title: Associate Director

          Banking Products Services, US

UBS LOAN FINANCE LLC,

as Swingline Lender

By:   /s/ Lana Gifas   Name: Lana Gifas  

Title: Director

          Banking Products Services, US

By:   /s/ Joselin Fernandes   Name: Joselin Fernandes  

Title: Associate Director

          Banking Products Services, US

[Signature Page to Amendment No. 1 to Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 1

This CONSENT (this “Consent”) is to that certain AMENDMENT NO. 1 TO CREDIT
AGREEMENT, dated as of March             , 2013 (the “Amendment”), to the Credit
Agreement dated as of June 28, 2011, among DUCOMMUN INCORPORATED, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors from time to time
parties thereto, the Lenders from time to time parties thereto, UBS LOAN FINANCE
LLC, as swingline lender (in such capacity, “Swingline Lender”), and UBS AG,
STAMFORD BRANCH, as administrative agent and collateral agent (in such
capacities, the “Administrative Agent”) and Issuing Bank, and certain other
parties thereto (as amended, restated, supplemented and otherwise modified from
time to time, the “Credit Agreement”).

Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Amendment, and if not defined therein,
the Credit Agreement.

Lenders of Term Loans

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and consents as follows (check ONE option):

Cashless Settlement Option

to convert 100% of the outstanding principal amount of the Term Loans under the
Credit Agreement held by such Lender (or such lesser amount allocated to such
Lender by the Administrative Agent) into Term B-1 Loans under the Credit
Agreement as amended by the Amendment in a like principal amount. In the event a
lesser amount is allocated by the Administrative Agent, the difference between
the current amount and the allocated amount will be prepaid on the Amendment
No. 1 Effective Date.

Post-Closing Settlement Option

to have 100% of the outstanding principal amount of the Term Loans under the
Credit Agreement held by such Lender prepaid on the Amendment No. 1 Effective
Date, and purchase by assignment the principal amount of Term B-1 Loans under
the Credit Agreement as amended by the Amendment which has been committed to
separately by the undersigned (or such lesser amount allocated to such Lender by
the Administrative Agent).



--------------------------------------------------------------------------------

Revolving Lenders

The undersigned Revolving Lender hereby irrevocably and unconditionally consents
to the Amendment (if you are also a Term Loan Lender and are consenting as a
Revolving Lender please check this box even though you may have checked a box
above).



--------------------------------------------------------------------------------

Term Loan Lender Signature Page

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

, as a Lender (type name of the legal entity) By:       Name:   Title: If a
second signature is necessary: By:       Name:   Title:

[Term Loan Lender Signature Page to Consent to Amendment No. 1 to Credit
Agreement]



--------------------------------------------------------------------------------

Revolving Lender Signature Page

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer as of the date first written above.

 

, (Name of Institution) By:       Name:   Title: If a second signature is
necessary: By:       Name:   Title:

[Revolving Lender Signature Page to Consent to Amendment No. 1 to Credit
Agreement]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION

[Form of]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including participations in any Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                          
                                                                                

 

2. Assignee:                                          
                                                                                

                                     [and is an Affiliate/Approved Fund of
[identify Lender]1]

 

3. Borrower:            Ducommun Incorporated, a Delaware corporation

 

4. Administrative Agent: UBS AG, Stamford Branch, as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: The Credit Agreement dated as of June 28, 2011 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Ducommun Incorporated, a Delaware corporation
(“Borrower”), the Subsidiary Guarantors (such

 

 

1 

Select as applicable.

 

B-1



--------------------------------------------------------------------------------

term and each other capitalized term used but not defined herein having the
meaning given it in Article I of the Credit Agreement), the Lenders, UBS
SECURITIES LLC and CREDIT SUISSE SECURITIES (USA) LLC, as joint lead arrangers
(in such capacity, “Arrangers”), UBS LOAN FINANCE LLC, as swingline lender (in
such capacity, “Swingline Lender”), UBS AG, STAMFORD BRANCH, as an Issuing Bank,
as administrative agent (in such capacity, “Administrative Agent”) for the
Lenders and as collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties and the Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as
documentation agent (in such capacity, “Documentation Agent”), CREDIT SUISSE
SECURITIES (USA) LLC, as syndication agent (in such capacity, “Syndication
Agent”) and BANK OF AMERICA, N.A., as an Issuing Bank in respect of the Existing
Letters of Credit.

 

6. Assigned Interest:

 

Facility Assigned    Aggregate
Amount of
Commitment/Loans
for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage
Assigned of
Commitment/Loans2  

Term B-1 Loans

   $         $           %   

Revolving Loans

   $         $           %   

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

Effective Date:                 , 201     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]3

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Title:

 

Consented to and Accepted: DUCOMMUN INCORPORATED4 By:       Name:   Title:

 

UBS AG, STAMFORD BRANCH,

as Administrative Agent [and an Issuing  Bank]5

By:       Name:   Title:

By:       Name:   Title:

 

3  This date may not be fewer than 5 Business days after the date of assignment
unless the Administrative Agent otherwise agrees.

4

To be completed to the extent consent is required under Section 10.04(b) of the
Credit Agreement.

5 

Reference to Issuing Bank required for an assignment of Revolving Commitments.

 

B-3



--------------------------------------------------------------------------------

[BANK OF AMERICA, N.A.,

as an Issuing Bank

By:       Name:   Title: ]6

 

[UBS LOAN FINANCE LLC,

as Swingline Lender

By:      

Name:

Title:

 

By:       Name:   Title:]7

 

6 

Reference to Issuing Bank required for an assignment of Revolving Commitments.

7 

Reference to Swingline Lender required for an assignment of Revolving
Commitments.

 

B-4



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption

DUCOMMUN INCORPORATED

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (vi) if it is not already a Lender under the Credit Agreement,
attached to the Assignment and Assumption is an Administrative Questionnaire in
the form of Exhibit A to the Credit Agreement, (vii) the Administrative Agent
has received a processing and recordation fee of $3,500 as of the Effective Date
and (viii) if it is a Foreign Lender, attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to Section 2.15 of
the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations that by the terms of the Loan Documents are required to be performed
by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the law of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.



--------------------------------------------------------------------------------

SCHEDULE 3(VIII)

LOCAL COUNSEL

Balch & Bingham LLP, Alabama local counsel

Kutak Rock LLP, Arizona local counsel